Per Curiam,
This case involves an attack upon an account of a trustee under a deed of trust. No useful purpose could be served by discussing the various points argued at bar; it is sufficient to say the account was carefully examined by the court below and its auditor, all disputed items being properly vouched and the balance due finally determined. After reviewing the voluminous record, we are not convinced of reversible error in any of the findings excepted to, or that the conclusions reached are wrong.
The decree is affirmed at cost of appellant.